Citation Nr: 0819203	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-29 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection or a skin disorder.  

2.  Entitlement to service connection for a left shoulder 
disorder.  

3.  Entitlement to service connection for a right ear hearing 
loss disability.  

4.  Entitlement to service connection for a left ear hearing 
loss disability.  

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States






ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from November 1966 to 
July 1977.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, VA Regional Office (RO).  


FINDINGS OF FACT

1.  A chronic skin disorder is not shown

2.  A chronic left shoulder disorder is not shown

3.  The competent evidence clearly and unmistakably 
establishes that any right or left ear preexisting hearing 
loss was not aggravated during active service.  

4.  The competent evidence establishes that the appellant 
does not have a right ear hearing loss disability for VA 
compensation purposes.  

5.  The competent evidence establishes that a hearing loss 
disability on the left is not attributable to active service.

6.  Tinnitus was not manifest in service and is not 
attributable to active service.




CONCLUSIONS OF LAW

1.  A chronic skin disability was not incurred or aggravated 
in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  A chronic left shoulder disability was not incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  A right ear hearing loss disability was not incurred or 
aggravated in active service, and service incurrence may not 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007).

4.  A left ear hearing loss disability was not incurred or 
aggravated in service, and service incurrence may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).

5.  Tinnitus was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, 
letters dated in February 2004 and April 2004 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notification:  (1) informed the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) informed the claimant about the 
information and evidence that VA will seek to provide; (3) 
informed the claimant about the information and evidence that 
the claimant is expected to provide; and (4) requested that 
the claimant provide any evidence in his possession that 
pertains to the claims, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  See Pelegrini II.  

The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the appellant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303 (2007).  Service connection may 
also be granted for an organic disease of the nervous system 
when it is manifested to a compensable degree within one year 
following discharge from active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2007).

The Board notes that there has been a change in the 
interpretation of the law with respect to the adjudication of 
claims involving pre-existing conditions and the application 
of the presumption of soundness.

Essentially, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); 
see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) 
(detailing legislative history relating to presumption of 
soundness and the possibility that the omission of the 
relevant language from 38 C.F.R. § 3.304(b) was unintentional 
and that 38 C.F.R. § 3.304(b) should be construed as 
consistent with the VA's pre-February 1961 regulations).

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was concluded that 38 C.F.R. § 
3.304(b) was invalid and should not be followed.  

Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2007).

Moreover, "temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  However, the increase need not be 
so severe as to warrant compensation.  Browder v. Derwinski, 
1 Vet. App. 204, 207 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that for veterans, disability 
compensation derives from two statutes, sections 1110 and 
1131.  Both provide for compensation, beginning with the 
following words:  "For disability resulting from personal 
injury suffered or disease contracted in line of duty..."  
Thus, in order for a veteran to qualify for compensation 
under those statutes, the veteran must prove the existence of 
disability and that a disability has resulted from a disease 
or injury that occurred in the line of duty.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Stated 
differently, a claim fails if there is an absence of 
disability or an absence of disease or injury.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
In regard to the left shoulder and skin disorders, the Board 
finds that there is no competent evidence of a chronic left 
shoulder disorder or skin disorder, and thus, service 
connection is not warranted.  

The Board notes that there has been no assertion of combat in 
regard to a skin disorder or a left shoulder disorder.  Thus, 
the provisions of 38 U.S.C.A. § 1154 (b) are not for 
application in regard to those issues.  While he has asserted 
that he has hearing loss disability and tinnitus related to 
combat experiences, the Board notes that service medical 
records reflect he was assigned to a supply unit and the July 
2004 rating decision reflects the agency of original 
jurisdiction's (AOJ) determination that the appellant is not 
a combat veteran.  The Board notes that Section 1154(b) does 
not create a statutory presumption of current disability.  
Rather, it merely aids a combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Stated differently, combat or no 
combat, a current disability must be shown.  

The determinations in this case are based on the competent 
evidence.  The Board notes that the appellant is competent to 
report his symptoms, to include in-service and post-service 
symptoms, as well as having been exposed to noise during 
service.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to diagnosis 
or a relationship between service and any current disability.  
More specifically, although he is competent to report that he 
experienced tinnitus during service, and in-service symptoms 
associated with his left shoulder and skin, and competent to 
report that he currently has tinnitus, the Board finds that 
his opinion alone does not provide a sufficient basis upon 
which to make a determination as to whether he has a chronic 
left shoulder disability, a chronic skin disability, a 
hearing loss disability, or tinnitus, or whether such is 
related to service.  Rather, the Board must weigh and assess 
the competence and credibility of all of the evidence of 
record, both positive and negative.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

The Board finds that service connection is not warranted for 
a left shoulder disorder or a skin disorder.  Service medical 
records are negative for complaints or findings in regard to 
the left shoulder and significantly, a current left shoulder 
disorder is not shown.  The Board notes that while records, 
dated in May 1967, reflect complaints of pain in the right 
posterior paracervical musculature radiating to between the 
scapulae, x-ray examination of the skull and cervical spine 
was normal, and marked guarding of the neck was attributed to 
a functional headache in September 1967.  In addition, while 
a December 1971 record notes hives scattered over the face, 
neck, and trunk, and a September 1973 record notes multiple 
wheals on the body, at separation in July 1977, the skin and 
upper extremities were normal, and his upper extremities were 
assigned a profile of "1."  On the accompanying medical 
history, he specifically denied having or having had skin 
diseases and a painful or "trick" shoulder.  

The Board notes that while a March 1984 medical history notes 
a left shoulder scar in association with a bullet wound, an 
April 2002 record shows that the upper extremities and skin 
were normal.  In addition, in April 2003, he specifically 
denied having or having had a painful shoulder and skin 
diseases, and a history of break during childhood pertained 
to the left arm, not the shoulder.  In addition, the Board 
notes that the appellant served in Vietnam and is presumed to 
have been exposed to Agent Orange.  In the absence of a 
diagnosis of the claimed skin disorder, however, further 
discussion of service connection on presumptive basis is not 
warranted.

The Board further finds that service connection is not 
warranted for a hearing loss disability or tinnitus.  
Regardless of the provisions of 38 U.S.C.A. § 1154 (b), and 
regardless of any of the cited presumptive provisions, to 
include the presumption of soundness at service entrance, as 
well as the presumptive provisions pertaining to an organic 
disease of the nervous system manifesting within the initial 
post service year, the Board finds that service connection 
for a hearing loss disability and tinnitus is not warranted 
on the basis of incurrence or on the basis of aggravation.  

In that regard, the Board notes that the September 1966 
audiological evaluation report at service entrance showed 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45 (60)
55 (65)
55 (65)
-
55 (60)
LEFT
55 (70)
55 (75)
55 (65)
-
55 (60)

As referenced by the June 2005 VA examiner, attempted 
malingering was noted in association with the above 
audiological evaluation and on reevaluation in 1966, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
25 (35)
-
35 (40)
LEFT
15 (30)
15 (25)
15 (25)
-
45 (50)

(Note:  Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)  

Even accepting the accuracy of the results of audiological 
evaluation at service entrance showing a hearing loss 
disability on the right and left consistent with the 
provisions of 38 C.F.R. § 3.385, a November 1968 examination 
report shows that the ears and drums were normal, and on 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
-
5
LEFT
5
5
10
-
5

His hearing was assigned a profile of "1," and on the 
accompanying medical history, he specifically denied having 
or having had ear trouble, running ears and hearing loss.  

A January 1977 examination report shows that the ears and 
drums were normal.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
20
20
LEFT
10
15
30
30
20

His hearing was assigned a profile of "1."  

While a February 1977 record reflects complaints of ear 
stinging when exposed to cold weather, the symptoms were 
attributed to a history of frost bite as a child.  In 
addition, while mild tenderness to palpation was noted, the 
assessment was questionable old cold injury.  Significantly, 
the July 1977 separation examination report shows that the 
ears and drums were normal, his hearing was assigned a 
profile of "1," and on the accompanying medical history, 
while he indicated that he had or had had ear, nose, or 
throat trouble, he specifically denied having or having had 
hearing loss.  

In addition, on VA examination in June 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
25
30
LEFT
10
10
20
45
40

The examiner reported discrimination ability was 98 percent 
correct on the right and 98 percent correct on the left, and 
he specifically stated that a hearing loss disability was not 
aggravated during service.  The Board notes that the result 
of the June 2005 VA evaluation shows improvement.  Thus, the 
competent evidence clearly and unmistakably establishes that 
any preexisting hearing loss was not aggravated during 
service.  

Moreover, the Board notes that on VA examination in June 
2005, none of the auditory thresholds on the right in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz was 40 
decibels or greater; auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz were 
not 26 decibels or greater; and speech recognition scores 
using the Maryland CNC Test were not less than 94 percent.  
Therefore, the provisions of 38 C.F.R. § 3.385 have not been 
met.  See Ledford v. Derwinski, 3 Vet. App. 87 (1992).  To 
the extent that a March 1984 record notes mild hearing loss, 
a hearing loss disability on the right is not shown for VA 
compensation purposes, then or now.  This finding is further 
supported by the results of audiometric testing in February 
1996 and April 2002 in association with National Guard 
service.  Thus, while the June 2005 VA examination report 
notes sensorineural hearing loss (4K Hz through 8K Hz) in the 
right ear, the competent, objective evidence establishes that 
appellant does not have a current hearing loss disability on 
the right for VA compensation purposes.  Consequently, 
service connection for a hearing loss disability on the right 
is not warranted under any theory of entitlement.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition, although the provisions of 38 C.F.R. § 3.385 
have been met in regard to the left ear, and there are 
notations reflecting tinnitus, the Board has accorded more 
probative value to the June 2005 VA opinion to the effect 
that neither a hearing loss disability nor tinnitus is 
related to service.  Rather, both a left ear hearing loss 
disability and tinnitus are a result of post-service 
occupational noise exposure.  The Board notes that the 
examiner reviewed the claims file a provided a rationale for 
the opinion.  Such is far more probative than the appellant's 
unsupported remote claim.  

The determination in this case is based on the competent 
evidence.  The Board notes that the appellant is competent to 
report his symptoms, as well as that he was exposed to noise 
during service.  As a layman, however, his opinion alone is 
not sufficient upon which to base a determination as to a 
relationship between service and any current disability.  
More specifically, although he is competent to report that he 
experienced hearing loss and tinnitus during service, and 
competent to report that he currently has hearing loss and 
tinnitus, the Board finds that his opinion alone does not 
provide a sufficient basis upon which to make a determination 
as to whether any hearing loss disability or tinnitus is 
related to service.  Rather, the Board must weigh and assess 
the competence and credibility of all of the evidence of 
record, both positive and negative.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Furthermore, the lapse in time between active service and the 
first post service diagnosis with respect to a hearing loss 
disability and tinnitus also weighs against the claims.  The 
Board may, and will, consider in its assessment of a service 
connection claim, the passage of a lengthy period of time 
wherein the appellant has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).  

To the extent that the veteran is attempting to establish 
continuity of symptomatology based upon his lay statements, 
the Board finds such attempt to be inconsistent with the more 
probative contemporaneous record, to include the normal 
separation examination.  The Board notes that the records 
reflect that he denied having hearing loss and ear trouble in 
March 1984, March 1989, March 1993, and the initial 
complaints of hearing loss and tinnitus are many years post 
service.  
Such evidence is far more reliable than an unsupported remote 
claim.  

In sum, the competent evidence clearly and unmistakably 
establishes any preexisting hearing loss was not aggravated 
during service, that hearing on both the right and left was 
normal at separation, and that a chronic hearing loss 
disability was not manifest during service or within the 
initial post-service year, that the appellant does not have a 
right ear hearing loss disability for VA compensation 
purposes, and that neither a left hearing loss disability nor 
tinnitus is attributable to in-service disease or injury.  

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


ORDER

Entitlement to service connection or a skin disorder is 
denied.  

Entitlement to service connection for a left shoulder 
disorder is denied.  

Entitlement to service connection for a right ear hearing 
loss disability is denied.  

Entitlement to service connection for a left ear hearing loss 


disability is denied.  

Entitlement to service connection for tinnitus is denied.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


